DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  The Action is responsive to the Applicant initiated interview conducted on March 15, 2021 and the Applicant’s response to the First Action Interview – Office Action of February 25, 2021.  
3.  In view of a thorough search and examination of the present application and in light of the following:
Amendments included in the Remarks the Applicant presented in the Applicant initiated interview conducted on March 15, 2021;
An Examiner’s Amendment the Examiner proposed and authorized by the Applicant in the above interview;
Prior art searched and results reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholar, etc.); 
Claims 1, 3-11, and 13-21 (renumbered to 1-19) are allowed. 
Examiner’s Amendments
4. An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as 
Amendments to the Claims
4.1. Please amend claims as noted and as listed below in the set of claims 1-21.

1.	(Currently Amended) A method comprising:
identifying, by a web crawler, a set of one or more uniform resource locators for a set of one or more respective websites, wherein the set of one or more uniform resource locators includes a first uniform resource locator for a first website associated with a first target entity;
fetching, by the web crawler, a subset of webpages from the first website associated with the first target entity, wherein the web crawler restricts the webpages that are fetched from the first website based, at least in part, on patterns in keywords included in hyperlinks within the first website that are indicative of where reliable location information may be found;
identifying, by the web crawler, a primary location of the first target entity within at least one webpage in the subset of webpages; and


2.	(Canceled) 

3.	(Original) The method of Claim 1, further comprising determining, by the web crawler, an address pattern for the primary location of the first target entity; tokenizing, by the web crawler, different portions of the primary location based at least in part on the address pattern; wherein population the entity profile includes tagging the different portions of the primary location based on said tokenizing.

4.	(Original) The method of Claim 1, further comprising generating a score for the primary location that is indicative of a likelihood that the primary location is accurate.

5.	(Original) The method of Claim 4, wherein the score reflects a higher likelihood if the primary location matches location information extracted from a third-party source or an occurrence frequency in the subset of webpages is above a threshold.



7.	(Original) The method of Claim 4, wherein the score is determined based at least in part on a normalized position within a web site hierarchy, wherein the primary location was found in light of a likelihood that an address would be found in the normalized position in comparison to other normalized positions on a web site.

8.	(Original) The method of Claim 4, wherein the score is determined based at least in part on an address format used for the address in light of a likelihood that the address format would be used for the address in comparison with other address formats used on a web site.

9.	(Original) The method of Claim 1, further comprising detecting a conflict between the primary location identified by the web crawler for the first target entity and location information from another source; responsive to detecting the conflict, adding the entity profile to a queue for manual review.



11.	(Currently Amended) One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, cause:
identifying, by a web crawler, a set of one or more uniform resource locators for a set of one or more respective websites, wherein the set of one or more uniform resource locators includes a first uniform resource locator for a first website associated with a first target entity;
fetching, by the web crawler, a subset of webpages from the first website associated with the first target entity, wherein the web crawler restricts the webpages that are fetched from the first website based, at least in part, on patterns in keywords included in hyperlinks within the first website that are indicative of where reliable location information may be found;
identifying, by the web crawler, a primary location of the first target entity within at least one webpage in the subset of webpages; and


12.	(Canceled)

13.	(Original) The media of Claim 11, wherein the instructions further cause determining, by the web crawler, an address pattern for the primary location of the first target entity; tokenizing, by the web crawler, different portions of the primary location based at least in part on the address pattern; wherein population the entity profile includes tagging the different portions of the primary location based on said tokenizing.

14.	(Original) The media of Claim 11, wherein the instructions further cause generating a score for the primary location that is indicative of a likelihood that the primary location is accurate.

15.	(Original) The media of Claim 14, wherein the score reflects a higher likelihood if the primary location matches location information extracted from a third-party source or an occurrence frequency in the subset of webpages is above a threshold.



17.	(Original) The media of Claim 14, wherein the score is determined based at least in part on a normalized position within a web site hierarchy, wherein the primary location was found in light of a likelihood that an address would be found in the normalized position in comparison to other normalized positions on a web site.

18.	(Original) The media of Claim 14, wherein the score is determined based at least in part on an address format used for the address in light of a likelihood that the address format would be used for the address in comparison with other address formats used on a web site.

19.	(Original) The media of Claim 11, wherein the instructions further cause detecting a conflict between the primary location identified by the web crawler for the first target entity and location information from another source; responsive to detecting the conflict, adding the entity profile to a queue for manual review.



21.	(New) A system comprising:
one or more hardware processors;
one or more non-transitory computer-readable media storing instructions which, when executed by the one or more hardware processors cause:
identifying, by a web crawler, a set of one or more uniform resource locators for a set of one or more respective websites, wherein the set of one or more uniform resource locators includes a first uniform resource locator for a first website associated with a first target entity;
fetching, by the web crawler, a subset of webpages from the first website associated with the first target entity, wherein the web crawler restricts the webpages that are fetched from the first website based, at least in part, on patterns in keywords included in hyperlinks within the first website that are indicative of where reliable location information may be found;

performing at least one of automatically verifying the primary location in an entity profile or populating the entity profile for the first target entity with the primary location.

Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Pre-Interview first Office Action of February 25, 2021, claims 1-20 were rejected under 35 U.S.C. 103, as being unpatentable over 
Nye: “SYSTEMS AND METHODS FOR IDENTIFYING AN INTERNET RESOURCE ADDRESS”, (U.S. Patent Application Publication US 20050149507 A1, filed October 6, 2004 and published July 7, 2005), in view of 
Shen et al.: “METHOD AND APPARATUS FOR SELECTIVELY BLOCKING REMOTE ACTION”, (U.S. Patent Application Publication US 20140122501 A1, filed October 25, 2012 and published May 1, 2014, hereafter “Shen”), and further in view of 
Suprasadachandranpilliai et al.: “METHOD OR SYSTEM FOR SEMANTIC CATEGORIZATION”, (U.S. Patent Application Publication US 20140012854 A1, filed July 3, 2012 and published July 19, 2018, hereafter “Suprasadachandranpilliai”).


Based on the foregoing, Applicant respectfully submits that the current claims recite one or more limitations that are not taught or suggested by the cited art.””.
A further review of the rejections and the claims, in view of the prosecution histories of the instant application, in light of the Examiner’s Amendment, the Examiner was persuaded that the Applicant’s above arguments are of merits and the features of automatic extraction and verification of location data, as with the combined subject matters highlighted below is distinct from prior art searched.
identifying, by a web crawler, a set of one or more uniform resource locators for a set of one or more respective websites, 
wherein the set of one or more uniform resource locators includes a first uniform resource locator for a first website associated with a first target entity;
fetching, by the web crawler, a subset of webpages from the first website associated with the first target entity, 
wherein the web crawler restricts the webpages that are fetched from the first website based, at least in part, on patterns in keywords included in hyperlinks within the first website that are indicative of where reliable location information may be found;
identifying, by the web crawler, a primary location of the first target entity within at least one webpage in the subset of webpages; and
performing at least one of automatically verifying the primary location in an entity profile or populating the entity profile for the first target entity with the primary location” recited in the independent claims 1, 8 and 15 as a whole is distinctive from prior art.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc.) do not fairly 

Claims (3-10), and (13-20) are directly or indirectly dependent upon the independent claims 1, and 11, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1, 3-11 and 13-21 (renumbered to 1-19) are allowed.
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 16, 2021